MEMORANDUM *
Christopher Cruz, a California state prisoner, appeals the denial of his 28 U.S.C. § 2254 petition alleging ineffective assistance of counsel. The state court concluded that his trial counsel’s failure to interview witness and victim William Hutchinson was not deficient representation because there had been no showing that this was anything other than a reasonable tactical decision.
We must conclude that the record supports that conclusion, particularly in light of trial counsel’s declaration before the district court explaining that Hutchinson had been hostile and uncooperative at the preliminary hearing and that counsel feared Hutchinson’s testimony might have turned out to be damaging to Cruz. It was not an unreasonable application of federal law for the state court to hold that the facts failed to establish deficient representation. See 28 U.S.C. § 2254(d)(1); Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publica-lion and is not precedent except as provided *601by 9th Cir. R. 36-3.